Citation Nr: 1620750	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a Board hearing in May 2015.  A transcript of this hearing has been associated with the claims file. 

The Veteran's hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise from operating heavy machinery and from explosions of ammunition during service.

2.  The Veteran's tinnitus has its onset during service and has been continuous since separation from service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus that he asserts began in service and has continued since.  He reports his tinnitus was caused by exposure to noise from mortar explosions, ammunition dumps, and from his military occupation specialty (MOS) as a construction machinery operator.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 .F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran has a current diagnosis of tinnitus.  See July 2012 VA examination report.  As such, the first element of service connection is met.

Turning next to in-service incurrence of an injury, the Veteran's DD-214 reflects that his military occupational specialty was construction machinery operator.  During testimony before the Board, he described exposure to loud noises while serving on active duty in Vietnam as construction machinery operator without hearing protection, and exposure to loud noises from mortar attacks.  The Veteran has reported that as a construction machinery operator he also participated in ammunition dumps, without hearing protection.  As such, injury in the form of acoustic trauma is established, and the second element of service connection is met.

Turning to the final element of service connection, that of a nexus to service, review of the evidence of record shows that a VA examiner provided a negative nexus opinion in July 2012.  The examiner opined that because there was no record of tinnitus in the Veteran's service treatment records (STRs), it was not likely that the Veteran's tinnitus was related to his service.  Significantly, in rendering this opinion, the examiner did not consider the Veteran's report of in-service incurrence of tinnitus, and of continuity of symptoms thereafter.  For this reason, the Board finds that the July 2012 VA opinion is of little probative value.

Although tinnitus is not specifically recorded in the Veteran's STRs, the Veteran is competent to report that his tinnitus began in service and has continued since that time.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007) (noting that when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Additionally, the Veteran's assertions in this regard are credible.  

As the preponderance of the evidence supports the claim, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's STRs show that when he was examined for enlistment into service in February 1966, bilateral hearing loss was demonstrated on audiologic evaluation and recorded on his entrance examination.  Hearing loss was also recorded on the report of the Veteran's separation examination in December 1967.  According to the VA audiologist who conducted the Veteran's July 2012 VA audiologic examination, his hearing was essentially the same at the time of audiometric evaluation at separation from service as it was at the time of his entrance examination.

At his May 2015 hearing, the Veteran testified that within six or seven months of his separation from service he noticed a worsening of his hearing.  

Notably, worsening of a pre-existing disability need not be demonstrated during service in order for service connection to be granted.  Because it appears that in-service exposure to acoustic trauma could have worsened the Veteran's pre-existing hearing loss, and the July 2012 VA audiologist did not consider whether worsening of the hearing loss disability within the first year after the Veteran's separation from service could be related to acoustic trauma sustained in service, the Board finds that an additional audiological examination and opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination for the purpose of obtaining an opinion as to whether the Veteran's pre-existing hearing loss disability was worsened as a result of his active service.  The examiner should provide opinions as to the following:

a)  Is it within the realm of possibility for the Veteran to have noticed a worsening of his hearing loss within several months of his separation from service, considering that no threshold shift in hearing was noted at the time of the Veteran's separation examination?

b)  If so, the examiner should state whether there is a 50 percent probability or greater that 1) the worsening of hearing is the result of in-service acoustic trauma, or 2) the worsening represents the natural progression of disease.

The examiner should consider the Veteran's lay testimony in rendering the requested opinions.  In this regard, the examiner is advised that the Board has determined that the Veteran is competent and credible to report symptoms of worsening of his hearing loss since his separation from service. 
A complete rationale should accompany any opinion provided.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


